Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 20, 2021 has been entered.  Claims 1-2 and 6-8 remain pending in the application.  
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Altman on Tuesday, August 31, 2021.
The application has been amended as follows:  In claim 6, line 1, the pendency on “claim 3” should be deleted and “claim 1” should be inserted.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims, the best available art is US 8474888, taught by Tomaszewski, and US 20140070549, as taught by Hanaki.  Tomaszewski’s invention details a vehicle door latch similar to the applicant’s invention except for a few key differences.  While Tomaszewski’s vehicle door latch has a half latched state and a fully latched state, it does not have a first cinching lever to move the latch between those two states.  While Hanaki’s vehicle door latch has a first cinching lever to move the latch between half latched and fully latched states, the first cinching lever is not located apart from the bearing surface and is supported by the bearing surface when it is rotated by the power unit and abuts against the bearing surface.  Combining this art with a vehicle door lock unit of a vehicular door closure .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675